Exhibit 10.2

 



NANOFLEX POWER CORPORATION

NOTE CONVERSION AGREEMENT

 

THIS NOTE CONVERSION AGREEMENT (the “Agreement”), dated as of January __, 2016,
is entered into by and between NanoFlex Power Corporation., a corporation
organized under the laws of the state of Florida (the “Company”), and
___________________ (the “Holder”).

WHEREAS, the Company issued promissory notes (the “Notes”) with an aggregate
principal amount of $2,000,000.00 (the “Principal Amount”) to the Holder on the
dates and in the principal amounts listed below:

1.July 20, 2015; $150,000

2.August 17, 2015; $150,000

3.October 30, 2015; $150,000

4.November 24, 2015; $175,000

5.January 6, 2016; $1,375,000

 

WHEREAS, copies of the Notes are attached hereto as Exhibit A; and

 

NOW THEREFORE, in consideration of the promises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby consent and agree as follows:

 

ARTICLE 1 

Conversion

Section 1.1             Note Conversion. The Holder and the Company hereby agree
that the Notes shall convert on the Effective Date, as defined below, into an
investment in the Principal Amount in the Company’s current Convertible
Debenture offering.

Section 1.2             Mechanics of Conversion. Simultaneously with the
execution of this Agreement, the Holder shall complete and execute, and the
Company shall countersign, the Convertible Debenture Subscription Agreement (the
“Subscription Agreement”) attached hereto as Exhibit B. The date of execution of
the Subscription Agreement shall be deemed the “Effective Date.” The Company
shall then issue the securities issuable pursuant to the Subscription Agreement
which shall include a convertible promissory note (the “CN”) and a warrant,
within ten (10) days following the Effective Date.

Section 1.3             Convertible Note. If the Holder converts the CN within
thirty (30) days of its receipt by the Holder, the Company shall pay to the
Holder the interest under the CN in shares of its common stock as if the Holder
did not convert the CN for a period of one (1) year from the date of issuance.

Section 1.4             Effect of Conversion. Upon conversion of the Notes, the
Notes shall be terminated and the Company’s obligations under the Notes shall be
deemed satisfied in full.



Note Conversion Agreement - Page 1

 



ARTICLE 2 

Acknowledgements, Representations, Warranties and Covenants of the Holder

Section 2.1             The Holder. The Holder is an “accredited investor,” as
such term is defined in Regulation D promulgated by the Commission under the
Securities Act of 1933 (the “1933 Act”), is experienced in investments and
business matters, has made investments of a speculative nature and has purchased
securities of United States publicly-owned companies in private placements in
the past and, has such knowledge and experience in financial, tax and other
business matters as to enable him to utilize the information made available by
the Company to evaluate the merits and risks of and to make an informed
investment decision with respect to conversion of the Notes, which represents a
speculative investment. The Holder has the authority and is duly and legally
qualified to purchase and own the securities to be issued pursuant to the
Subscription Agreement.

Section 2.2             Restricted Securities. The Holder understands that the
securities to be issued pursuant to the Subscription Agreement have not been
registered under the 1933 Act nor under any state securities laws or regulations
and it may not sell, offer to sell, assign, pledge, hypothecate or otherwise
transfer any of the securities to be issued pursuant to the Subscription
Agreement unless pursuant to an effective registration statement under the 1933
Act, or unless an exemption from registration is available.

Section 2.3             Authority. The Holder hereby represents and warrants to
the Company that, as of the date of and after giving effect to this Agreement,
the execution, delivery, and performance of this Agreement and all other
documents executed and/or delivered in connection herewith have been authorized
by all requisite action on the part of the Holder.

Section 2.4             Restrictive Legend. The securities to be issued pursuant
to the Subscription Agreement shall bear the following or substantially similar
legend:

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
FORM REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED
UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID
ACT.

Section 2.5             Communication of Offer. The offer to convert the Notes
pursuant to this Agreement was directly communicated to the Holder. At no time
was the Holder solicited by any leaflet, newspaper or magazine article, radio or
television advertisement, or any other form of general advertising or solicited
or invited to attend a promotional meeting otherwise than in connection and
concurrently with such communicated offer.

 

Note Conversion Agreement - Page 2

 



Section 2.6             No Governmental Review. The Holder understands that no
United States federal or state agency or any other governmental or state agency
has passed on or made recommendations or endorsement of the securities to be
issued pursuant to the Subscription Agreement or the suitability of such
securities.

Section 2.7             Representations Made. The Holder further represents that
all representations made by the Holder pursuant to the acquisition and this
Agreement will be true and correct as of the Effective Date.

ARTICLE 3 

Representations and Warranties of the Company

Section 3.1             Authority. The Company hereby represents and warrants to
the Holder that, as of the date of and after giving effect to this Agreement,
the execution, delivery, and performance of this Agreement and all other
documents executed and/or delivered in connection herewith have been authorized
by all requisite action on the part of the Company and will not violate the
Company’s organizational or governing documents.

Section 3.2             Due Incorporation. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, and has the requisite corporate power to own
its properties and to carry on its business as now being conducted.

Section 3.3             Consent and Approval. No consent, approval,
authorization or order of any court, governmental agency or body having
jurisdiction over the Company or of any other person is required for the
execution by the Company of this Agreement and compliance and performance by the
Company of its obligations hereunder.

Section 3.4             Representations Made. The Company further represents
that all representations made by the Company pursuant to the acquisition and
this Agreement will be true and correct as of the Effective Date.

ARTICLE 4

Miscellaneous

Section 4.1 Law Governing this Agreement. This Agreement shall be governed by
and construed in accordance with the laws of the State of Florida without regard
to principles of conflicts of laws. Any action brought by either party hereto
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of Florida or in the federal courts
located in the State of Florida. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The parties hereto
agree to submit to the in personam jurisdiction of such courts and hereby
irrevocably waive trial by jury. The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.

 

Note Conversion Agreement - Page 3

 



Section 4.2 Counterparts. This Agreement may be executed in one or more
counterparts, and on telecopied or other electronically transmitted
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
agreement. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page was an original thereof.

Section 4.3 Entire Agreement. This Agreement, and all other instruments,
documents, and agreements executed and delivered in connection herewith and
therewith embody the final, entire agreement between the Company and the Holder
and supersede any and all prior commitments, agreements, representations, and
understandings, whether written or oral, relating hereto or thereto, and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties. There are no unwritten oral
agreements among the parties.

[Remainder of page intentionally blank. Signature page follows.]

 

 

 



Note Conversion Agreement - Page 4

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers in several counterparts as of the date
specified in the preamble hereof.



 

 



NanoFlex Power Corporation,

  a Florida Corporation       By:    Name:
Title: Dean L. Ledger
Chief Executive Officer         Address: 17207 N. Perimeter Dr., Suite 210,
Scottsdale, AZ 85255         By:           Address:      

  

 

[Signature Page to Note Conversion Agreement]

 




 

 



EXHIBIT A



 

Promissory Notes

 




 



 

EXHIBIT B

 

Subscription Agreement

 



 



 

 

 

 

 

 

